Case: 21-10060     Document: 00516040680          Page: 1    Date Filed: 10/04/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          October 4, 2021
                                   No. 21-10060                            Lyle W. Cayce
                                                                                Clerk

   Thomas Wayne Florence,

                                                            Plaintiff—Appellant,

                                       versus

   Debra Gibbs; Tina Vitola; Case Manager Davis;
   Director, TDCJ-CID,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 7:20-CV-154


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Thomas Wayne Florence, Texas prisoner # 1729344, moves this court
   for authorization to proceed in forma pauperis (IFP) following the district
   court’s dismissal of his 42 U.S.C. § 1983 complaint pursuant to the three
   strikes provision of 28 U.S.C. § 1915(g). Because he has failed to show that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10060     Document: 00516040680           Page: 2   Date Filed: 10/04/2021




                                    No. 21-10060


   he should be allowed to proceed IFP on appeal under § 1915(g), see Baños v.
   O’Guin, 144 F.3d 883, 885 (5th Cir. 1998), Florence’s motion for leave to
   proceed IFP is denied.
          Moreover, Florence’s appeal from the district court’s dismissal of his
   action as barred under § 1915(g) is frivolous. See 5th Cir. R. 42.2; Baugh
   v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997).
          MOTION DENIED; APPEAL DISMISSED.




                                         2